Case: 13-11247     Date Filed: 12/31/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 13-11247
                              Non-Argument Calendar
                             _____________________

                       District Court No. 1:12-cv-03739-SCJ

JOSE MANUEL SILVA QUINTANILLA,
                                                          Petitioner-Appellant,

                                       versus


US IMMIGRATION AND CUSTOMS ENFORCEMENT (ICE),
WARDEN,


                                               Respondents-Appellees.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________
                              (December 31, 2013)

Before HULL, MARCUS, and HILL, Circuit Judges.

HILL, Circuit Judge:

      Jose Quintanilla, a federal prisoner confined at United States Penitentiary

(USP) Atlanta, appeals from the dismissal for lack of jurisdiction of his pro se
               Case: 13-11247     Date Filed: 12/31/2013     Page: 2 of 2


habeas corpus petition filed under 28 U.S.C. ' 2241. In his petition, Quintanilla

asked the district court to order respondent Immigration and Customs Enforcement

(ICE) to remove an immigration detainer lodged against him.

      The district court adopted the report and recommendation of the magistrate

judge and dismissed the petition for lack of subject matter jurisdiction. See Orozco

v. INS, 911 F.2d 539, 541 (11th Cir. 1990) (dismissing Section 2241 petition filed

by state prisoner against whom only an immigration detainer was lodged). The

filing of an immigration detainer, alone, does not render a federal prisoner in

custody of ICE under Section 2241 for purposes of challenging that detainer. Id.

      Having reviewed the record and considered the arguments of the parties

contained in their briefs, we affirm the district court in all respects to this appeal

for the reasons stated by the district court.

      AFFIRMED.




                                            2